Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13th August 2020 and 8th December 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities: 
the limitation cites “receive a packet from a second node in the network through the first path” -- the applicant should be referring to the second node --. 
Appropriate correction is required.
---------- ---------- ----------
Claims 1, 2, 3, 4, 6, 7, 8, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nainar et al (US 2018/0077051 A1).
Claim 7 (similarly Claim 1). Nainar shows a first node for packet transmission in a network (figs. 1 and 6A: R2), comprising:  	a processor (fig. 13: processor), and  	a memory coupled to the processor and storing instructions that, when executed by the processor (fig. 13: memory), causes the first node to be configured to:  	determine a first path based on a first segment identifier (SID) of a third node in the network (fig. 6A: R1; [0073]: a BFD test message 604 is sent by initiator node R1 toward R7, encapsulated with segment ID 16007), wherein  	the first node is on the first path and the first path is between the second node and the third node (fig. 6A: R2 is between R1 and R7); 	receive a second SID from the third node, wherein the second SID is from the third node (fig. 10, [0102]: to distinguish a failure between R1 and R2 from one between R2 and R7, for example--the starting test-path segment ID stack identified in step 1002 of method 1000 would need to include a node segment for R2 as well);  	receive a packet from a second node in the network through the first path (fig. 
Claim 8 (similarly claim 2). Nainar shows the first node of claim 7, wherein the instructions further cause the first node to be configured to  	determine the second path when determining that the next-hop node of the first node on the first path is faulty (fig. 6A: path 17007 between R2 and R4). 
Claim 9 (similarly claim 3). Nainar shows the first node of claim 7, wherein the instructions further cause the first node to be configured to determine the second path before determining that the next-hop node of the first node on the first path is faulty (fig. 5A: R2 swap table). 
Claim 10 (similarly claim 4). Nainar shows the first node of claim 7, wherein the instructions further cause the first node to be configured to  	replace a destination address of the packet with the second SID (fig. 5A: R2 swap for 17007). 
Claim 12 (similarly claim 6). Nainar shows the first node of claim 7, wherein a first SID and the second SID are Internet Protocol version 6 (IPv6) addresses of the third node ([0027]).---------- ---------- ---------- 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al (US 2018/0077051 A1) in view of Psenak et al (US 2017/0346718 A1).
Claim 11 (similarly claim 5). Nainar shows the first node of claim 7, wherein  	the second SID comprises a path computation identifier (fig. 5A; [0038]: node segment IDs are assigned to nodes by a path computation element (PCE) server). Nainar does not expressly describe wherein  	the path computation identifier instructs the first node to determine the second path according to a strict shortest path first algorithm.Psenak teaches path computation identifier instructs a first node to determine a second path according to a strict shortest path first algorithm ([0070]: forwarding packets using strict SIDs, as denoted by setting the algorithm field to a value that indicates strict SPF forwarding is to be used when the strict SID is advertised, prevents PR overrides of the shortest path, regardless of the algorithm used by the IGP to calculate the path).Psenak to avoid a policy implemented by one network node may conflict with a policy implemented by another network node.
Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al (US 2018/0077051 A1) in view of Psenak et al (US 2017/0346718 A1) and in further view of Filsfils et al (US 2018/0375684 A1).
Claim 13. Nainar shows a third node for packet transmission (figs. 1 and 6A: R7) in a Psenak teaches features of:	a path computation identifier indicates the strict shortest path first algorithm ([0071]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the strict SPF algorithm as taught by Psenak in the path computation identifier of Nainar to avoid a policy implemented by one network node may conflict with a policy implemented by another network node.Nainar, modified by Psenak, do not expressly describe wherein the network is SRv6.Filsfils teaches an SRv6 network ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement SRv6 as taught by Filsfils in the network of Nainar, modified by Psenak, to facilitate Segment Routing of packets through a packet network.
Claim 14. Nainar shows the third node of claim 13, wherein the SID is an Internet Protocol version 6 (IPv6) address of the third node ([0054]). 
Nainar shows the third node of claim 13, wherein the instructions further cause the third node to receive a packet from the first node through a second path (fig. 6A: path R2 to R4 to R7 with SID 17007). 
---------- ---------- ----------
 	Claims 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al (US 2018/0077051 A1) in view of Psenak et al (US 2017/0346718 A1) and in further view of Filsfils et al (US 2018/0375684 A1).
Claim 15. Nainar shows a first node for packet transmission in a Psenak teaches features of: 	determining a first path to the third node based on a strict shortest path first algorithm ([0070]), wherein  	the path computation identifier indicates the strict shortest path first algorithm ([0071]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Psenak in the path computation identifier of Nainar to avoid a policy implemented by one network node may conflict with a policy implemented by another network node.Nainar, modified by Psenak, do not expressly describe wherein the network is SRv6.Filsfils (US 2018/0375684 A1) teaches an SRv6 network ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement SRv6 as taught by Filsfils in the network of Nainar, modified by Psenak, to facilitate Segment Routing of packets through a packet network.
Claim 16. Nainar shows the first node of claim 15, wherein the instructions further cause the first node to be configured to:  	add the SID to a first packet, in response to determining a next-hop node of the 
Claim 17. Nainar shows the first node of claim 15, wherein the instructions further cause the first node to be configured to establish a second path, and wherein a next-hop node of the first node on the first path is faulty (fig. 6A: path 17007 between R2 and R4). 
Claim 18. Nainar shows the first node of claim 15, wherein the instructions further cause the first node to be configured to:  	establish a second path (fig. 5A: R2 swap table); and  	determine whether a next-hop node of the first node on the first path is faulty (fig. 5A: R2 swap to 17007). 
Claim 19. Nainar shows the first node of claim 15, wherein the SID is an Internet Protocol version 6 (IPv6) address of the third node ([0054]). 
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        8th September 2021